—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 23, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant admitted that on August 20, 1991 he was advised by his employer that he was being discharged on September 20, 1991. According to the employer, upon being so notified claimant said that he would not wait until September 20, 1991. Claimant also admitted that he left work on August 20, 1991 and did not return. Given these facts and the record before us, there is substantial evidence to support the conclusion by the Unemployment Insurance Appeal Board that claimant abandoned his employment in anticipation of discharge, and that he therefore voluntarily left his job without good cause (see, Matter of Mastro [Levine] 52 AD2d 708). Claimant’s arguments on this appeal concern conflicts in the evidence and credibility matters which were for the Board to resolve (see, Matter of Baker [Hartnett] 147 AD2d 790, appeal dismissed 74 NY2d 714).
Weiss, P. J., Mercure, Cardona, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.